               Case 2:20-cv-00738-TSZ Document 13 Filed 06/04/20 Page 1 of 2



 1                                                                      The Honorable Thomas S. Zilly
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12                             UNITED STATES DISTRICT COURT
13                       WESTERN DISTRICT OF WASHINGTON AT SEATTLE
14
15   NINTENDO OF AMERICA INC.,
16                                                         NO. 2:20-cv-00738-TSZ
17                       Plaintiff,
18                                                         PRAECIPE
19            v.
20
21   DOES 1-20, d/b/a, ANXCHIP.COM,
22   AXIOGAME.COM, FLASHCARDA.COM,
23   MOD3DSCARDS.COM, NX-CARD.COM,
24   SXFLASHCARD.COM, TXSWITCH.COM,
25   and USACHIPSS.COM,
26
27                       Defendants.
28
29
30
31   TO:     THE CLERK OF THE COURT
32
33           Plaintiff is refiling the Proposed Order accompanying Plaintiff’s Motion for Leave to File
34
35   An Oversized Brief, previously filed at Dkt. 12-1, due to the fact that the incorrect Proposed Order
36
37   was inadvertently attached to the original filing.
38
39
40
41
42
43
44
45


     PRAECIPE - 1                                                     G O RD O N   600 University Street
     No. 2:20-cv-00738                                                  TILDEN     Suite 2915
                                                                      THOMAS       Seattle, WA 98101
                                                                     CORDELL       206.467.6477
               Case 2:20-cv-00738-TSZ Document 13 Filed 06/04/20 Page 2 of 2



 1           DATED this 4th day of June, 2020.
 2
 3   Presented by:                               Presented by:
 4
 5   GORDON TILDEN THOMAS &                      JENNER & BLOCK LLP
 6   CORDELL LLP
 7
 8     /s/ Michael P. Brown________                /s/ Alison I. Stein_________
 9   Michael Brown, WSBA #45618                  Alison I. Stein (Pro Hac Vice)
10   Michael Rosenberger, WSBA 1730              Cayman C. Mitchell (Pro Hac Vice)
11   One Union Square                            919 Third Avenue
12   600 University Street, Suite 2915           38th Floor
13   Seattle, WA 98101                           New York, NY 10022
14   Telephone: (206) 467-6477                   Telephone: (212) 891-1600
15   mrosenberger@gordontilden.com               Facsimile: (212) 891-1699
16   mbrown@gordontilden.com                     astein@jenner.com
17                                               cmitchell@jenner.com
18
19                                               Christopher S. Lindsay (Pro Hac Vice)
20                                               633 West 5th Street
21                                               Suite 3600
22                                               Los Angeles, CA 90071
23                                               Tel: (213) 239-5100
24                                               clindsay@jenner.com
25
26                                               Attorneys for Plaintiff Nintendo of America Inc.
27
28
29                                               *Admitted only in Massachusetts, not admitted in
30                                               New York. Practicing under the supervision of
31                                               the partnership of Jenner & Block LLP
32
33
34
35
36
37
38
39
40
41
42
43
44
45


     PRAECIPE - 2                                                 G O RD O N   600 University Street
     No. 2:20-cv-00738                                              TILDEN     Suite 2915
                                                                  THOMAS       Seattle, WA 98101
                                                                 CORDELL       206.467.6477
